Citation Nr: 0428603	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  96-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to service-connected 
mitral valve annuloplasty.

2.  Entitlement to service connection for post operative 
residuals of a pacemaker implant due to vasodepressor syncope 
secondary to service-connected mitral valve annuloplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  This claim was first before the Board in January 
1999.  It was remanded for further development.  

In August 2002, the Board undertook development of the 
veteran's claims. In May 2003, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalid, and that the Board was not permitted to consider law 
not first considered by the RO when deciding a claim on 
appeal.  Further, the Board was not permitted to consider 
evidence on appeal absent either an initial consideration of 
that evidence by the RO or the appellant's initial waiver of 
that evidence prior to Board adjudication.  The Federal 
Circuit invalidated 38 C.F.R. § 19.9 (a)(2) (2002) as 
contrary to 38 U.S.C.A. § 7104(a) (West 2002).  It further 
found that due process required an initial review of 
applicable facts and law by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in June 2003 the claim was 
again remanded by the Board for development.  All requested 
development has been completed.


FINDINGS OF FACT

1.  The evidence supporting and against granting service 
connection for residuals of a cerebrovascular accident 
secondary to a mitral valve annuloplasty is in equipoise.

2.  The evidence supporting and against granting service 
connection for post operative residuals of a pacemaker 
implant due to vasodepressor syncope secondary to a mitral 
valve annuloplasty is in equipoise.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
service connection for residuals of a cerebrovascular 
accident secondary to a mitral valve annuloplasty is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 
(2003).

2.  Resolving reasonable doubt in the veteran's favor, 
service connection for post operative residuals of a 
pacemaker implant due to vasodepressor syncope secondary to a 
mitral valve annuloplasty is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and any representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and any representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran must also be informed that he must 
submit all pertinent evidence in his possession that has yet 
to be previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In this case, the claim stems from a rating action in July 
1995, prior to the enactment of the VCAA.  So, compliance in 
1995 with the current provisions of 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159 was impossible.  Notably, the 
Pelegrini Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision, and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§ 7104(a), a remand may require readjudication of the claim 
by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans, 327 F. 3d at 1341-42 ("holding that 
the Board is not permitted, consistent with [38 U.S.C.A. § 
7104(a)] to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of when the VCAA notice 
was issued was harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's July 1995 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the RO notice letter of July 1995, the Statement of the 
Case (SOC), the supplemental statements of the case, and the 
January 1999 and June 2003 Board remands.  Therefore, 
notwithstanding requirements of 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159 deciding this appeal now is not prejudicial 
error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included VA and 
private treatment records, and the reports of several VA 
examinations conducted during the course of the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The veteran's service medical records show that he was 
hospitalized for four and a half months for rheumatic fever 
in 1952.  Postservice, in 1993, the veteran was found to have 
heart murmur.  Further medical work-up determined that the 
veteran suffered from severe, "wide open," mitral valve 
regurgitation, left atrial enlargement, borderline left 
ventricular enlargement, mild concentric left ventricular 
hypertrophy, mild aortic insufficiency, and mild tricuspid 
insufficiency.  As a result, the veteran underwent a mitral 
valve annuloplasty at St. Vincent's Hospital in September 
1993.

The veteran is service connected for postoperative residuals 
of mitral valve annuloplasty, secondary to rheumatic fever.  
He is also service connected for major depression, and 
chronic vascular headaches secondary to postoperative 
residuals of a mitral valve annuloplasty.  He is currently 
seeking service connection for residuals of a cerebral 
vascular accident, and for postoperative residuals of a 
pacemaker implant secondary to vasodepressor syncope 
secondary to the postoperative residuals of a mitral valve 
annuloplasty.  

Service connection may be granted for disability that is 
proximately due to or the result of aggravation by a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (additional disability resulting from 
the aggravation of a nonservice- connected disorder by a 
service-connected disability is compensable under 38 C.F.R. § 
3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In support of the foregoing, the veteran submitted a January 
1995 letter from Blaine Takesue, M.D., a VA physician, who 
related the veteran's condition to the problems for which he 
was hospitalized while on active duty.  The records also 
contains a statement from Celestine M. DeTrama, M.D., also a 
VA physician, who opined that the veteran suffered a stroke 
when he underwent the service connected valvuloplasty.  Also, 
of record is a statement from Philip C. Krause, M.D., who 
opined in February 1996, that the veteran's open heart 
surgery possibly contributed to his heart block, and 
subsequent need for a pacer.

Examinations by a cardiologist in June 1995 and by a 
neurologist in June 1998 were obtained to address the 
veteran's claims, however, these did not adequately address 
questions of secondary service connection.  The Board sought 
additional examination.  VA cardiovascular and neurological 
examinations were again obtained in July 1999 to address the 
veteran's claims, but the neurologist did not discuss past 
pertinent evidence supportive of the claim, and the 
cardiologist did not answer the questions posed.  The Board, 
undertaking its own development as was then provided for by 
law, obtained further examinations in November 2002.  

The Board again reviewed the case in June 2003 and determined 
that the studies ordered in the November 2002 development 
also failed to answer all the questions posed.  Once again 
the Board decided to remand the claim for additional 
development, specifically to include further requests for 
opinions by the examiners.  

The Board directed that the cardiologist indicate whether it 
is at least as likely as not that the veteran's vasal 
depressive syncope was aggravated (permanently increased in 
severity) by mitral valve surgery.  He was also asked to 
indicate if it is it at least as likely as not that the 
mitral valve surgery caused or aggravated an underlying 
condition, with resulting need for pacemaker implantation.  
In response to these questions the examiner stated in 
September 2003 that it was interesting that the veteran's 
vasodepressor syncope occurred in such close relation to his 
mitral valve annuloplasty, however, the usual cause for 
syncope following mitral valve annuloplasty would be third 
degree AV block from damage to conduction system during the 
surgery.  The examiner stated that it would be difficult for 
him to attribute the vasodepressor syncope to the 
annuloplasty.  He believed they were just temporally related 
and not cause and effect.

In the June 2003 remand the Board directed that the 
neurologist obtain the MRI and MRA examinations which were 
recommended in the November 2002 examination report.  The 
examiner was to then state whether or not the veteran 
currently suffers from residuals of a cerebrovascular 
accident (CVA), or if not, did he ever suffer a CVA.  The 
examiner was asked to state whether any CVA residuals were at 
least as likely as not related to the veteran's September 
1993 mitral valve repair surgery.  Finally, the examiner was 
asked if it is at least as likely as not that CVA residuals 
were otherwise related to the veteran's service connected 
postoperative residuals of mitral valve annuloplasty.  In 
response to these questions the examiner stated that the 
evidence of record in the claims folder did not conclusively 
show any clear cut signs of stroke residual, and that the 
reports in and around the time the lesion was found in the 
veteran's brain did not indicate any evidence of a cardiac or 
nuclear stroke.  He stated that some sort of small vessel 
stroke did occur in the right caudate nucleus, and was shown 
on radiological reports of January 1994, however no 
correlation was made regarding the stroke and the mitral 
valve annuloplasty.

The claims folder also contains the opinions of two private 
physicians, submitted in December 2002.  These opinions are 
not referenced in the June 2003 Board remand.  Julie Fetters, 
M.D., stated that the veteran under her care in the 
Cardiology Clinic.  She indicated that since the veteran's 
annuloplasty he has had problems with syncope/presyncope, as 
well as chronic headache.  She stated that he has had 
evidence of cerebral infarct, and that this was likely 
related to his valvular disease versus his arrhythmias.  This 
physician noted that the veteran has been truly disabled by 
his chronic symptoms, especially his neurological symptoms 
and his presyncope, which required pacemaker implant.  He has 
required multiple adjustments to his pacemaker and has 
ongoing problems with presyncope.  She concluded that his 
symptoms in regard to his cardiovascular disease were likely 
related to his history of rheumatic fever.

Dr. Thomas Nicholas stated that the veteran had been a 
patient of his since 1976.  He noted that the veteran 
developed valvular heart disease requiring mitral valve 
surgery.  This surgery was complicated by post procedure leak 
and sick sinus syndrome with hypotension and syncope, 
resulting in major orthopedic trauma and surgery requiring 
pacemaker implant.  Dr. Nicholas stated that it was his 
considered opinion, as well as that of the treating 
cardiologist, that this series of events was the result of 
the veteran's rheumatic disease.  He went on to note that the 
veteran had suffered an MRI proven cerebral infarct.

 In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here there are several medical opinions of record regarding 
both the etiology of the veteran's syncope, and the 
possibility that he suffered a CVA, as well as the possible 
relationship of these developments to his annuloplasty.  The  
most recent set of questions posed by the Board to VA 
examiners have indicated that there is no relationship 
between the annuloplasty and syncope, and that, although the 
veteran may have suffered a CVA, it is not linked to the 
annuloplasty.  The statements of the private physicians, 
submitted in December 2002, however, find that the 
annuloplasty was related to both the syncope and the CVA.  
This opinion was also expressed in statements by VA 
physicians Dr. Blaine Takesue, M.D. and Dr. Celestine M. 
DeTrama, M.D., and Dr. Philip C. Krause, M.D.  Accordingly, 
the Board finds the evidence to be in equipoise.

The benefits sought on appeal are granted.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident, and for post operative residuals of 
a pacemaker implant due to vasodepressor syncope, each 
secondary to a mitral valve annuloplasty, is granted.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



